Drawings
The drawings are objected to because they fail to show “tool access to the bolt holes [of a joint coupled to the proximal end of the first shaft]” that is recited in claims 1 & 7.  Instead Fig. 2 clearly shows access to bolt holes 55 of the joint 18 is blocked by a yoke formed at proximal end 14 of first shaft 12.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because paragraphs 0004, 0005, 0022 and the abstract state first shaft 12 provides tool access to bolt holes 55 of the joint 18.  However, Fig. 2 clearly shows access to bolt holes 55 is blocked by a yoke formed at proximal end 14 of the first shaft 12.  

The specification is objected to as failing to provide proper antecedent basis for the subject matter of claims 16-18.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 

Claim Rejections - 35 USC § 112
Claims 1-11, 16 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 & 7 recite that the first shaft 12 provides tool access to the bolt holes of a joint coupled to the proximal end of the first shaft.  However, Fig. 2 clearly shows access to bolt holes 55 of the joint 18 is blocked by a yoke formed at proximal end 14 of the first shaft 12.  As such, it is unclear how access is provided.

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive.  Applicant argues the objections and rejection are overcome by changes made to Fig. 1.  However, for reasons unknown Fig. 2 still shows subject matter that contradicts the drawings, specification and claims.

Allowable Subject Matter
Claims 12-15 & 18 allowed.

Claims 1-11, 16 & 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679